Citation Nr: 1630287	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-07 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial compensable rating for incisional neuroma.

3.  Entitlement to a disability rating in excess of 10 percent for a migraine headache disability, to include a total disability rating based on individual unemployability (TDIU) due to the service-connected migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and C. H.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2007 to February 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In February 2015, the Veteran and a friend of the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

When this case was before the Board in July 2015, it was dismissed in part and remanded in part for further development and adjudicative action.

The issues of entitlement to service connection for a low back disability and entitlement to an increased rating for migraine headaches, to include a TDIU due to migraine headaches, are addressed in the REMAND that follows the ORDER section of this decision.



FINDING OF FACT

Throughout the period on appeal, the Veteran's incisional neuroma has been manifested by impairment that most nearly approximates moderate impairment of muscle group XIX.


CONCLUSION OF LAW

Throughout the period on appeal, the criteria for a 10 percent disability rating, but no higher, for incisional neuroma, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5319 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records and VA outpatient treatment records have been obtained.  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate the claim and the Board is also unaware of any such evidence.  

Moreover, the Veteran has been afforded an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the October 2015 examiner performed a physical examination of the Veteran, took into account his statements and treatment records, and provided all the necessary information required for rating purposes.  In this regard, the Board also finds that there has been substantial compliance with its July 2015 remand directives, which required the Veteran to be provided with an adequate examination to determine the current severity of his incisional neuroma.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Veteran was afforded a hearing before the undersigned in February 2015.

Accordingly, the Board finds VA's duty to assist has been satisfied.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran is seeking a compensable disability rating for incisional neuroma, which has been identified as involving Muscle Group XIX.  Injuries of Muscle Group XIX, which includes muscles of the abdominal wall, are evaluated under Diagnostic Code 5319.  38 C.F.R. § 4.73.  Under Diagnostic Code 5319, a noncompensable rating is warranted for slight injury, a 10 percent rating is warranted for moderate injury, a 30 percent rating is warranted for a moderately severe injury, and a 50 percent rating is warranted for a severe injury.  

The type of injury associated with a slight muscle disability is a simple wound of the muscle without debridement or infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and, if present, exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and, if present, exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and, if present, exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  A through and through injury with muscle damage is evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence). 

In December 2007, during his active service, the Veteran underwent a laparoscopic appendectomy due to appendicitis.  In May 2008, the Veteran sought treatment for abdominal pain at the suprapubic site, and a sonography of the pelvic midline and inguinal regions was normal.  In July 2008, the Veteran sought treatment for continued supraumbilical pain with any kind of physical activity.  Examination revealed well-healed laparoscopic scars and the abdomen was soft and not tender.  Between August and October 2008, the Veteran sought treatment five times for persistent pain in his lower abdomen at the incision site, which was exacerbated with strenuous activity.  Examination revealed tenderness to palpation in the region of the suprapubic incision only; the abdomen was soft, not firm, and there was no muscle guarding or rigidity.  A November 2008 treatment note reflects the Veteran was undergoing medical evaluation board proceedings for incisional neuroma as a complication of his appendectomy.

At the Veteran's February 2015 hearing before the Board he described severe pain in his abdomen due to the neuroma; he reported he stopped taking medication for pain because it made him feel like a "zombie" and interfered with his ability to work.  The Veteran testified that he was in constant pain; at worst, his pain was so severe that it immobilized him, caused all of his abdominal muscles to contract, and "ma[de] [him] ball up."  His pain was exacerbated by exerting himself and using his abdominal muscles in any way, and he was unable to lift anything more than 45 pounds.  He indicated the scar from his surgery was slightly less than half an inch long, raised a little bit, and was otherwise normal.

At his October 2015 VA examination, the examiner noted that the Veteran underwent an appendectomy during service and developed a neuroma in the mid-lower abdomen, which was characterized as a non-penetrating muscle injury.  The examiner determined that the Veteran did not have any of the cardinal signs and symptoms of muscle disability and there was no muscle atrophy.  The midline of the lower abdomen, below umbilicus, was tender to palpation and did not interfere with muscle function.

Based on the evidence of record, the Board finds that throughout the period of the claim, a 10 percent rating, but no higher, is warranted for the Veteran's incisional neuroma.

The lay and medical evidence throughout the period of the claim reflects a disability picture that more closely approximates a moderate injury of Muscle Group XIX than a slight injury of Muscle Group XIX.  As previously noted, the Veteran received hospital treatment during service for an appendectomy and following his surgery, sought treatment a number of times for abdominal pain.  Since his surgery, he indicated he has continued to experience pain.  Although the October 2015 VA examiner found otherwise, the Veteran's lay statements reflect that he continues to experience some of the cardinal signs and symptoms of a muscle disability, namely pain and loss of power.  Additionally, his statements that exertion causes his pain levels to rise are consistent with the rating criteria for a moderate disability, which provide for a lowered threshold of fatigue after average use.  Although manifestations of the Veteran's incisional neuroma do not meet all the criteria for a moderate muscle injury, the disability picture does more nearly approximate the moderate muscle injury than slight muscle injury. 

A rating in excess of 10 percent is not warranted.  Although the Veteran indicated his incisional neuroma has limited his ability to lift heavy objects or perform certain job functions, he has not indicated, and there is no objective evidence of record, that it has rendered him unable to keep up with work requirements.  Additionally, there are no objective findings of loss of deep fascia, muscle substance, or normal firm resistance of muscles.  Moreover, the injury did not require hospitalization for a "prolonged" period and did not involve debridement, prolonged infection, sloughing of soft parts, or intermuscular scarring.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 10 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Furthermore, the Board has not identified any other diagnostic code that would allow for a higher rating for the Veteran's disability.

In reaching this decision, the Board has taken into account the Veteran's lay statements and finds that his statements regarding the symptoms he experiences are competent evidence because this requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, for the reasons explained above, his statements are not sufficient to establish that a rating in excess of 10 percent is warranted.

Consideration has also been given to whether this claim should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As discussed above, all of the Veteran's disabling impairment and symptoms are contemplated by the applicable criteria.  In addition, higher ratings are authorized for greater impairment.  Accordingly, referral of this claim for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not warranted.

Finally, in reaching this decision, the Board has resolved reasonable doubt in the Veteran's favor by assigning him a 10 percent disability rating; however, the preponderance of the evidence is against a rating in excess of 10 percent any time during the appeal period.  38 U.S.C.A. § 5107(b); Gilbert v, 1 Vet. App. at 54.


ORDER

The Board having determined that the Veteran's incisional neuroma warrants a 10 percent rating, but no higher, throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria governing the payment of monetary benefits.


REMAND

Low Back Disability

At an October 2015 VA spine examination, the examiner diagnosed a lumbar spine muscle spasm and herniated disc at L5-S1 and determined the Veteran's low back disability was less likely than not related to service because "the [service treatment records] lack objective [evidence] for visits for back pain" and there has been "a significant time void since the service and the current visit."  This opinion does not reflect consideration of the Veteran's credible reports of back pain during and since his active service.  A medical examiner cannot rely solely on the absence of medical records corroborating the incurrence or continuity of a disorder, and furthermore, cannot ignore a Veteran's statements regarding lay observable symptoms.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Accordingly, the Board has determined a new examination and medical opinions are warranted. 

Migraine Headaches

At his February 2015 hearing before the Board, the Veteran stated he was unable to work due to his migraine headaches, thus raising the issue of entitlement to TDIU based on the headaches.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part and parcel of an increased rating claim when raised by the record).  Moreover, since the claim for a TDIU is based on the migraine headaches at issue in this appeal, the Board has jurisdiction over the TDIU component of the claim for a higher rating for migraine headaches.  See VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  The Veteran has not yet been provided with the regulatory notice of the evidence and information required to substantiate a claim for TDIU, and therefore, a remand is required to provide him with this notice and to request that he complete VA Form 21-8940, the application for increased compensation based on unemployability.

The Board further notes that the report of an October 2015 VA examination to determine the current degree of severity of the Veteran's headaches indicates that the headaches do not impact the Veteran's ability to work.  The VA examiner did not provide the rationale for this opinion, and the opinion is in direct conflict with the Veteran's testimony at the Board hearing.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the degree of severity of his headaches and the impact of the headaches on the Veteran's ability to work. 

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim also should be completed.  


If the schedular requirements for a TDIU are not met at any point during the pendency of the claim, consideration must be given to whether the claim should be referred to the Director of the VA Compensation Service for extra-schedular consideration.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC must send the Veteran and his representative a letter which contains the proper statutory and regulatory notice regarding what is necessary to substantiate a claim for entitlement to TDIU, to include on an extra-schedular basis.  The Veteran must be provided with and requested to complete and return VA Form 21-8940, the application for increased compensation based on unemployability.

This letter must also request that the Veteran submit evidence in support of the statements he made at his hearing of how his migraine headaches have affected his employment and his ability to concentrate in school.  The Veteran should also be asked to identify any private facilities where he has been treated and he must be provided and requested to complete, sign, and return any authorization(s) necessary for VA to obtain private records on his behalf.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claims, to include any VA treatment records.

3.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of all low back disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner must identify all low back disorders that have been present during the period of the claim (from February 2009 to the present).  With respect to each low back disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder began during service or is otherwise etiologically related to the Veteran's active service.

For purposes of the opinion(s), the examiner should assume the Veteran is a reliable historian.

The rationale for the opinion(s) must also be provided, to specifically include a discussion of the lay evidence of intermittent low back pain during and since service.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, it must be so stated, and he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The Veteran also should be afforded a VA examination by a suitable examiner to determine the degree of severity of his migraine headaches.  All pertinent evidence of record should be made available to and reviewed by the examiner.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be requested to provide an assessment of the impact of the headaches on the Veteran's ability to obtain and maintain substantially gainful employment, to include an opinion as to whether there is a 50 percent or better probability that the headaches are sufficient by themselves to render the Veteran unemployable.

The rationale for all opinions expressed must also be provided.

5.  The RO or the AMC should also undertake any other development it deems to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims, to include consideration of whether the claim for a TDIU based on migraine headaches should be referred to the Director of the VA Compensation Service for extra-schedular consideration.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 



______________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


